department of the treasury washington d c tax_exempt_and_government_entities_division jun te date employer_identification_number a b c d dear sir or madam contact person identification_number telephone number - ’ fax number bi we have considered a ruling_request concerning the proposed merger of a and b facts ais exempt from federal taxation under sec_501 of the internal_revenue_code it is also classified as a publicly_supported_organization under sec_509 and sec_170 of the code b sec_501 and is classified as a publicly_supported_organization under sec_509 and sec_170 a and b provide sexuality education and reproductive health care services to the public in different counties of a particular state is also an organization exempt from federal taxation under it is proposed that b will merge into a and a will simultaneously change its name to c following the proposed merger c will be the organization serving the geographic areas previously served by a and b a and b determined that a merger of their two organizations would allow provision of a broader array of reproductive healthcare services better serve the entire geographic area and would enhance efficiency and reduce costs following the proposed merger the surviving entity will continue the charitable activities of each of the merging organizations with it is believed the same broad-based public financial support the merger will be accomplished pursuant to state law the plan of merger has been approved and adopted by the boards of directors of aand b the merger will be effective upon the filing of the required documents with the state authorities on the filing of the certificate of merger the individual corporate existence of b will cease and a will survive while changing its name the proposed certificate of merger also makes changes to the certificate of incorporation of the surviving entity concerning the geographic area to be served but does not change its purposes once the merger is accomplished c will carry on all of the health care and related activities currently conducted by a and b as stated in the current certificate of incorporation of a the purposes of the surviving entity will be a to provide leadership for the universal acceptance of family planning as an essential element of responsible parenthood stable family life and social harmony - through education for family planning the provision of the necessary services and the promotion of research in the field of human reproduction and b to establish maintain and operate diagnostic and treatment centers within the meaning of the public heaith law provided however that no such diagnostic and treatment center shall be operated without the prior approval of d rulings requested the following rulings are respectfully requested the proposed merger of a into b will not adversely affect the tax-exempt status of a under sec_501 of the code and subsequent to the proposed merger a then to be known as c will continue to be tax exempt under sec_501 subsequent to the proposed merger of b into a a then to be known as c will retain its classification as a publicly_supported_organization under sec_509 and sec_170 of the code the proposed merger of b into a will not adversely affect the qualification of a then to be known as c to receive tax deductible charitable_contributions as an organization described in sec_170 of the code to the extent that liabilities funds assets services or personnel are transferred to a by b pursuant to the merger such transfers will not generate unrelated_business_taxable_income or result in the recognition of any gain_or_loss under sec_511 through law and analysis sec_501 a provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c -i d of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health education and research has long been recognized as a charitable purpose sec_509 provides that all organizations described in sec_501 are private_foundations except those described in sec_509 or sec_509 excludes from the term private_foundation an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes in part an organization organized and operated exclusively for religious charitable scientific literary or educational_purposes and which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on by the organization less allowable business_expenses directly connected with the carrying on of such trade_or_business this section excludes all gains and losses from the sale exchange or other_disposition of property other than stock_in_trade or other_property which would be property includable in inventory if on hand at the end of the year and property_held_primarily_for_sale to customers in the ordinary course of the organization's trade_or_business sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes after the merger of b into a a will continue the provision of reproductive education research and health care services to the community an organization described in sec_501 does not jeopardize its tax-exempt status by transferring its assets to or accepting assets from another organization also exempt under sec_501 of the code when the assets transferred are used to further exempt charitable purposes consequently the current tax-exempt status of a under sec_501 will not be adversely affected by the proposed merger a will continue to be organized and operated exclusively for the same charitable and educational_purposes of carrying on the programs presently provided by a and b continue to qualify for exempt status under sec_501 and will continue to qualify as a publicly_supported_organization under sec_509 and sec_170 of the code a will with respect to the unrelated_business_income_tax the proposed merger is a one-time event the proposed transfers will be one-time transfers and therefore will not possess the characteristics of a trade_or_business regularly carried on in effectuating the merger the sharing of services and facilities the transfer of cash and assets and the assumption_of_liabilities will be substantially related to the exercise or performance of the exempt purposes of a and b and will therefore not constitute unrelated_trade_or_business activities subject_to tax contributions to organizations exempt from federal_income_tax under sec_501 do not fall within the definition of unrelated_business_income under sec_512 nor do such contributions create taxable gain_or_loss to the transferor or transferee therefore the contribution of assets and liabilities from b to a as a result of the merger will not generate unrelated_business_taxable_income the transfer of corporate ownership or membership the transfer or sharing of assets and the assumption_of_liabilities as of the time of merger and or on an ongoing basis will not result in the recognition of any taxable gain_or_loss or constitute unrelated_business_taxable_income under sec_511 through the tax on unrelated_business_income is not applicable to a merger between exempt_organizations because the code and regulations exclude from the definition of unrelated_trade_or_business any activity or property transfer which contributes importantly to the accomplishment of an organization's exempt purposes in consideration of all of the above we rule as follows ruling sec_1 the proposed merger of a into b will not adversely affect the tax-exempt status of a under sec_501 of the code and subsequent to the proposed merger a then to be known as c will continue to be tax exempt under sec_501 subsequent to the proposed merger of b into a a then to be known as c will retain its classification as a publicly_supported_organization under sec_509 and sec_170 of the code the proposed merger of b into a will not adversely affect the qualification of a then to be known as c to receive tax deductible charitable_contributions as an organization described in sec_170 of the code to the extent that liabilities funds assets services or personnel are transferred to a by b pursuant to the merger such transfers will not generate unrelated_business_taxable_income or result in the recognition of any gain_or_loss under sec_511 through this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it not may be used or cited as precedent this ruling does not address the applicability of any section of the code or regulation to facts submitted other than with respect to the sections described if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed marvin friedlander’ marvin friedlander manager exempt_organizations technical group
